DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings appear to have low resolution quality. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a) as being anticipated by 
US 2018/0069631 (hereinafter “Ashrafi”).
Regarding claim 1, Ashrafi teaches a fiber mode sorter (pars. [0323], [0325], [0331], [0492], [0499], [0540]) comprising: an optical fiber comprising a waveguide structure configured to maintain an orbital angular momentum (OAM) of a beam propagating through said optical fiber (pars. [0315], [0443]); and an OAM mode sorter placed on a core of the optical fiber (pars. [0315], [0443]).
Regarding claim 4, Ashrafi teaches a method of forming a fiber mode sorter (pars. [0323], [0325], [0331], [0492], [0499], [0540]) comprising: placing an orbital angular momentum (OAM) mode sorter on a core of an optical fiber (pars. [0315], [0443]), the optical fiber comprising a waveguide structure configured to maintain an OAM of a beam propagating through the optical fiber (pars. [0315], [0443]).
Regarding claims 2, 3, 5, and 6, Ashrafi teaches that the fiber comprises a vortex fiber, wherein the OAM mode sorter is placed on a facet of the vortex fiber (pars. [0447], [0493], [0494], [0589]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi in view of US 2018/0063519 (hereinafter “Smithwick”).
Ashrafi teaches the limitations of the base claim 4. Ashrafi does not explicitly teach that the step of placing comprises printing the OAM mode sorter on the core by using direct laser writing. Smithwick teaches printing an OAM mode sorter on a fiber core by using direct laser writing (par. [0097]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Ashrafi so as to place the OAM mode sorter on the fiber core by using direct laser writing, as taught by Smithwick. The motivation would have been to improve the controllability and precision of the placement of the OAM mode sorter on the fiber core.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883